Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “shield” from claim 16 is not including in the Specification.  Is this the same as member 20?  The Examiner does not know.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the intermediate section".  There is insufficient antecedent basis for this limitation in the claim.  The use of “the” creates confusion as to whether or not Applicant considers this an inherent feature of the control member (similar to “the length” of something), or if this is a separate structural component of the control member (like the control member comprising a proximal, intermediate, and distal section).  The claim also does not provide to what the section is intermediate.  The assumption is there must be two boundaries, but the section is only recited in relation to a proximal section.  What is the other point?  The claim does not say.  The Examiner assumes that any portion somewhere between the proximal and distal ends can be considered an intermediate section.  Appropriate correction and clarification is required.
Claim 12 states “a guide passage having a cross-section with a height larger than a width” where the “width” could be a width of anything.  The Examiner assumes that the guide passage has a cross-section having a height and a width wherein the height is greater than the width.  As currently written, every height is greater than at least some width.  Appropriate correction is required.
Claim 12 further states “the elongated control member having a cross-section along the proximal end with a height equal to a width” presenting the same problem as above.  The Examiner will treat it similarly as if the elongated control member has a cross-section having a height and a width wherein the height is equal to the width.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2016/0325077) in view of Ostrovsky et al. (US 2009/0192495).
Regarding Claim 1, Yamanaka discloses:
An endoscope having a proximal end and a distal end, said endoscope (see Paragraph 0068 indicating that the treatment section 120 may be an observation device, making the device an endoscope) comprising: 
a handle (proximal end of the device) at the proximal end (see Fig. 9 showing proximal end); 
an operating member (130) arranged at the handle; 
an insertion tube (110) extending from the handle towards the distal end of the endoscope (shown in Fig. 9), said insertion tube terminating in a tip section at the distal end of the endoscope (see Figs. 9 and 18 where 9 shows the entire device with the tip and 18 shows the articulating section 160), the tip section comprising a bending section (160) and an articulated tip part (the tip of the scope where 120 is located), the bending section comprising articulated segments (see Fig. 18 showing the segments making up 160) and a most distal articulated segment extending distally from the articulated segments (distalmost segment); and 

wherein the distal end of the elongated control member is attached to the most distal articulated segment of the bending section (see Paragraph 0088 where the wire is connected at the most distal end), and 
wherein the intermediate section of the elongated control member passes through said guide passages and has a reduced cross-sectional area which is smaller than a cross-sectional area of a section of the elongated control member proximal of the intermediate section (shown in Fig. 18 with the distal section being smaller than the proximal section; see also Fig. 9 showing 2 as smaller than 3).
Yamanaka does not explicitly disclose where each of said articulated segments comprises a guide passage.  Such passages are old and well-known (even in Yamanaka, the wire would not be loose in the articulated section).  Ostrovsky teaches using guide passages 322 for directing the wires from the proximal to the distal end.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamanaka’s device to include guide passages.  Such a modification helps support and guide the wires to their desired position as is known in the art.

Regarding Claim 2, Yamanaka discloses wherein the distal end of the elongated control member also comprises a reduced cross-sectional area smaller than the cross-
Ostrovsky teaches a bent tip 360 for securing the distal end of the pull wire to the articulated tip (see Figs. 3B and 3C).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamanaka’s wire to include Ostrovsky’s deformed distal end.  Such a modification provides a means for securing and attaching the member to the tip.

Regarding Claim 3, Yamanaka as modified discloses wherein the articulated tip part constitutes the most distal articulated segment of the bending section (see Yamanaka Fig. 18 showing the distalmost articulated segment; see also Ostrovsky Fig. 3B with the tip being at the distalmost articulated segment).

Regarding Claim 4, Yamanaka as modified discloses wherein the elongated control member is made of metal (Yamanaka – Paragraph 0049).

Regarding Claim 7, Yamanaka discloses wherein a majority of a length of the elongated control member is covered with a coaxial sheath (see Yamanaka Fig. 18 showing 111 extending from the proximal end to almost the distal end; see Ostrovsky Figs. 3A-3C showing sleeve 306 extending the length of the device).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2016/0325077) and Ostrovsky et al. (US 2009/0192495), as applied to claim 1 above, and further in view of Arai (US 2013/0096384).
Yamanaka and Ostrovsky disclose the invention substantially as claimed as stated above.  They do not explicitly disclose wherein the elongated control member comprises a rod.  The Examiner notes that Applicant’s use of the term “rod” appears to be an effort to distinguish the disclosed invention over known wires.  While this can be appreciated, the disclosed invention is a circular member for transmitting force from the proximal end to the distal end.  In essence, this is a wire.  In any event, Arai teaches that it is known and customary in the art to use a rod in place of wires (see Paragraph 0048).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamanaka’s wire to be a rod as taught by Arai.  Such a modification substitutes known elements for each other to yield predictable results as is known in the art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2016/0325077) and Ostrovsky et al. (US 2009/0192495), as applied to claim 1 above, and further in view of Furihata (US 3,897,775).
Yamanaka and Ostrovsky disclose the invention substantially as claimed as stated above.  
Regarding Claim 8, they do not explicitly disclose wherein guide means are provided coaxially with the elongated control member and said coaxial sheath at or 

Regarding Claim 9, Yamanaka does not explicitly disclose wherein a working channel and the coaxial sheath are provided in the same integral member.  Ostrovsky teaches providing a working channel (330) with the same member as the coaxial sheath (306) to form an integral device (see Figs. 3A-3C).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamanaka’s device to include Ostrovsky’s working channel integration.  Such a modification permits tools and/or fluids to be delivered to the target site as is known in the art.  The imager is then able to provide views of the target site while the tools go to work.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2016/0325077) and Ostrovsky et al. (US 2009/0192495), as applied to claim 1 above, and further in view of Maxwell (US 2011/0184232).
.

Allowable Subject Matter
Claims 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 refers to a collapsed tube where the prior art is directed to solid structures.  Making a tube of sufficiently small size to function within an endoscope is no 
Claim 10 requires the diameter of the intermediate section to be the same as that of the proximal section in at least one direction.  This is not achieved when something is crimped because the material is squished and deformed to be pushed out in the radial direction.  Furthermore, Yamanaka goes from one circular cross-section to a smaller circular cross-section.  The intermediate portion does not have a non-circular shape such that the diameter limitation is met.  
Claim 12 includes a similar limitation as to that of claim 10.  The Examiner notes that other references include using a ribbon or flat wire instead of a circular wire, but they do not indicate that one would go from a cross-section of one size at the proximal end to that of a different size where one dimension is maintained.  Basically, taking Yamanaka’s circular cross-section and turning into a flat cross-section does not address the claim language.  Only a teaching that indicated going from one to the other would do so.  Maxwell is insufficient because it only teaches crimping the distal end such that the guide passages are presumed to be the same shape of the wire along the length of the wire.  Therefore, the guide passages do not have the claimed differing dimensions.
For at least these reasons, the claims would be allowable if rewritten to overcome the 112b rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DeMarchi et al. (US 2005/0256452) showing a flat pullwire; Intoccia et al. (US 2008/0300462) showing a flat pullwire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795